BLOODWORTH, Justice.
Writ denied. In denying this writ, we do not necessarily agree with the reasons given for affirming this cause appearing in the Court of Criminal Appeals’ opinion, 364 So.2d 1187. We deny the writ because the question to which petitioner objected in the trial court was never answered by the witness. Thus, where there is no answer to a question, any error in asking the same is harmless. Wilbanks v. State, 289 Ala. 171, 266 So.2d 632 (1972).
WRIT DENIED.
TORBERT, C. J., and FAULKNER, AL-MON and EMBRY, JJ., concur.